                     S CHAGRIN A SSOCIATES
          900 Seventh Street, N.W . - Suite 5 00 - Washin gton, D.C. 20001
   P : (2 02 ) 223 - 17 00 E : lm e isner @sc hagr ina ssoc ia te s.com F : (2 02 ) 4 29 -25 22




                                          July 21, 2021




The Honorable Stephen Alexander Vaden
U.S. Court of International Trade
1 Federal Plaza
New York, New York 10278



      Re:    Saha Thai Steel Pipe Public Company Limited v. United States (Ct. No. 20-
             00133): Response to Court’s July 15, 2021 Order

Dear Judge Vaden:

       On behalf of Defendant-Intervenor Wheatland Tube Company, and pursuant to the
Court’s July 15, 2021 order in the above-referenced action, we hereby submit a letter discussing
instances where dual-stenciled pipe is referred to as standard pipe by either the U.S. Department
of Commerce (“Commerce”) or the U.S. International Trade Commission (“Commission”).

       I.      References by Commerce

       In the original antidumping duty (“AD”) investigation on circular welded pipe (“CWP”)
from Thailand, there was no production or pipe in Thailand to API 5L specifications, including
any standard pipe that was dual-stenciled to API 5L specifications. See APPX1091. As a result,
Commerce had no occasion to discuss dual-stenciled standard pipe in that investigation.

        In the AD investigations on CWP from Brazil, Mexico, Korea, and Venezuela, in
contrast, the foreign producers were known to produce standard pipe that was dual-stenciled to
API 5L specifications. In fact—understanding that the plain language of the scope would likely
cover dual-stenciled pipe—the foreign producers requested clarification on this issue, and
Commerce thus asked the petitioners whether the scope should include such pipe. Wheatland
Tube Co. v. U.S., 161 F.3d 1365, 1367 (Fed. Cir. 1998). In response, the petitioners agreed to
exclude dual-stenciled pipe from the investigations to the extent it was entered for the purpose of
being used in line pipe applications. Id. In its final AD orders, Commerce recognized that
“standard pipe” includes “dual or triple certified/stenciled” pipe when it specifically excluded
such standard pipe from the scope of those orders:
       The products covered by these orders are circular welded non-alloy steel pipes
       and tubes, of circular cross-section generally known as standard pipes and tubes . .
       . All carbon steel pipes and tubes within the physical description outlined above
       are included within the scope of these orders, except line pipe . . . Standard pipe
       that is dual or triple certified/stenciled that enters the U.S. as line pipe of a kind
       used for oil or gas pipelines is also not included in these orders.

APPX1199 (emphasis added).

        Similarly, in publishing the AD order on CWP from Taiwan, Commerce noted that
“standard pipe” includes “dual or triple certified/stenciled” pipe when it specifically excluded
such standard pipe from the scope of that order:

       The products covered by these orders are (1) circular welded non-alloy steel pipes
       and tubes, of circular cross-section generally known as standard pipes and tubes . .
       . All carbon steel pipes and tubes within the physical description outlined above
       are included within the scope of these orders, except line pipe . . . standard pipe
       that is dual or triple certified/stenciled that enters the U.S. as line pipe of a kind
       used for oil or gas pipelines is also not included in this investigation.

APPX1199 (emphasis added).

       In sum, when it has had the occasion to discuss dual-stenciled standard pipe, Commerce
has specifically referred to dual-stenciled pipe as standard pipe.

       II.     References by the Commission

        The Commission has likewise referred to dual-stenciled pipe as standard pipe on a
number of occasions. For example, in January 2018, in the fourth sunset review of Certain
Circular Welded Pipe and Tube from Brazil, India, Korea, Mexico, Taiwan, Thailand, and
Turkey, the Commission quoted from the scope of the orders on Brazil, Mexico and Korea in
referring to “standard pipe” that is “dual or triple certified/stenciled”:

       Standard pipe that is dual or triple certified/stenciled that enters the U.S. as line
       pipe of a kind used for oil or gas pipelines is also not included in the orders.

APPX1607 (emphasis added).

The Commission similarly quoted from the AD order on Taiwan:

       Standard pipe that is dual or triple certified/stenciled that enters the U.S. as line
       pipe of a kind or used for oil and gas pipelines is also not included in the scope of
       the order.

APPX 1608 (emphasis added).

                                                 2
The Commission elaborated on how and why standard pipe is sometimes dual-stenciled and then
made a generalized statement applicable to the majority of the orders under review—though not
the order on CWP from Thailand—that dual-stenciled pipe not covered by the scope of the
orders:

          Standard pipe of non-alloy steel is the primary product within the scope of these
          reviews (see figure I-1). Standard pipe is intended for the low-pressure
          conveyance of water, steam, natural gas, air, and other liquids and gases in
          plumbing and heating systems, air conditioning units, automatic sprinkler
          systems, and other related uses. Standard pipe may carry liquids at elevated
          temperatures but may not be subject to the application of external heat. It is made
          primarily to ASTM A53, A135, and A795 specifications, but can also be made to
          other specifications, such as British Standard (“BS”) 1387. Since these standards
          often specify required engineering characteristics that overlap, a pipe also can be
          dual stenciled, meaning that the pipe is stamped with monograms signifying
          compliance with two different specifications, such as ASTM A53 and API 5L;
          however, such dual-stenciled pipe is not within the scope of the subject orders.

APPX1610-1611 (emphasis added).

        In the investigations of Circular Welded Carbon-Quality Steel Pipe From China—as in
the investigation at issue in this case—dual-stenciled pipe was not specifically excluded from the
scope of the investigations. However, because there was actual production of dual-stenciled pipe
by the foreign producers during the period of investigations, the Commission discussed how this
pipe was included in its injury analysis.1 Significantly, the Commission referred to “dual-
stenciled pipe” as “standard pipe” when discussing the import statistics that it analyzed:

         “Reported exports in 2006 were equivalent to 78 percent of 2006 imports of CWP
          from China according to official statistics (as adjusted to include dual-stenciled
          pipe for use in standard and structural applications).” Circular Welded Carbon-
          Quality Steel Pipe From China, Inv. Nos. 701-TA-447 and 731-TA-1116
          (Preliminary), USITC Pub. 3938 (July 2007) at 3-4, n.4.

         “U.S. imports are based on official import statistics of Commerce, as modified to
          include dual-stenciled line pipe used in standard and structural pipe applications
          (based on questionnaire responses) and to exclude mechanical tubing (based on
          Statistics Canada data) from Canada.” Id. at I-3.

1
    As discussed during oral argument and in Wheatland’s response brief, because there was zero
    production and shipments of dual-stenciled standard pipe during the period of investigation for
    CWP from Thailand, the inclusion or exclusion of dual-stenciled pipe would have zero impact
    on the Commission’s injury analysis. See Wheatland Response Brief (Mar. 19, 2021) at 13-14.

                                                   3
      “U.S. imports are based on official import statistics of Commerce, as modified to
       include dual-stenciled pipe . . . .” Circular Welded Carbon-Quality Steel Pipe
       from China, Inv. Nos. 701-TA-447 and 731-TA-1116 (Final), USITC Pub. 4019
       (July 2008) at I-3.

        The Commission also referred to dual-stenciled pipe as standard pipe in Circular Welded
Carbon-Quality Steel Pipe From China when it included it in the same domestic like product as
single-stenciled standard pipe:

       Dual stenciled pipe, which satisfies both ASTM specifications for standard pipe
       and API specifications for line pipe applications, is included within the scope only
       to the extent it is used or intended for use in standard pipe applications and,
       therefore, there are no limits on interchangeability between dual-stenciled CWP
       used in standard pipe applications and other similarly configured standard pipe.

Circular Welded Carbon-Quality Steel Pipe From China, Inv. Nos. 701-TA-447 and 731-TA-
1116 (Preliminary), USITC Pub. 3938 (July 2007) at 8.

       Finally, the Commission also discussed dual-stenciled standard pipe in describing the
product covered by the scope of Circular Welded Carbon-Quality Steel Pipe From China:

       Standard pipe of non-alloy steel is the primary product within the scope of these
       investigations (see figure I-1). Standard pipe is intended for the low-pressure
       conveyance of water, steam, natural gas, air, and other liquids and gases in
       plumbing and heating systems, air conditioning units, automatic sprinkler
       systems, and other related uses. Standard pipe may carry liquids at elevated
       temperatures but may not be subject to the application of external heat. It is made
       primarily to ASTM A-53, A-135, and A795 specifications, but can also be made
       to other specifications, such as British Standard (“BS”) 1387. Since these
       standards often specify required engineering characteristics that overlap, a pipe
       can also be dual stenciled, meaning that the pipe is stamped with monograms
       signifying compliance with two different specifications, such as ASTM A-53 and
       API 5L.

Circular Welded Carbon-Quality Steel Pipe from China, Inv. Nos. 701-TA-447 and 731-TA-
1116 (Final), USITC Pub. 4019 (July 2008) at I-12.




                                                4
                                        *      *       *

       If you have any questions concerning this submission, please do not hesitate to contact

the undersigned.

                                                    /s/ Luke A. Meisner
                                                    Roger B. Schagrin, Esq.
                                                    Luke A. Meisner, Esq.
                                                    SCHAGRIN ASSOCIATES
                                                    900 Seventh Street, NW
                                                    Suite 500
                                                    Washington, DC 20001
                                                     (202) 223-1700

                                                    Counsel to the Wheatland Tube Company




                                               5
